United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Jackson, MS, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-2094
Issued: March 14, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 10, 2007 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ decision dated July 31, 2007, which found that she received an
overpayment in the amount of $748.22, for which appellant was at fault. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether the Office properly determined that appellant received an
overpayment in the amount of $748.22 for the period February 18 to March 17, 2007; and
(2) whether the Office properly determined that appellant was at fault in the creation of the
overpayment; thus precluding waiver.
FACTUAL HISTORY
On October 31, 2006 appellant, then a 46-year-old letter carrier, filed a traumatic injury
claim alleging that he tripped and fell on a tree root and sustained an injury to his right shoulder

in the performance of duty. On December 12, 2006 the Office accepted his claim for right
shoulder strain and right shoulder tendon tear and paid appropriate compensation benefits.1
By letter dated February 16, 2007, the Office entered appellant on the periodic rolls at the
gross rate of $946.52 per week. Appellant was notified that he would receive a first payment of
$3,549.45 for the period January 14 to February 17, 2007, and that his next payment would cover
the period February 18 to March 17, 2007. The Office instructed appellant to provide immediate
notification if he returned to work and return any payment received after returning to work to
avoid an overpayment.
The record reflects that the first payment covering the period January 14 to February 17,
2007 was originally issued on February 23, 2007; however, appellant did not receive it. A
subsequent check was reissued on March 8, 2007 in a gross amount of $3,549.45, less deductions
for insurance, or a net amount of $3,273.50.
In a March 14, 2007 report of termination of disability, Loretta Brown, a manager at the
employing establishment, indicated that appellant was released to work on February 19, 2007 but
did not return. She indicated that he was notified to return to work on Saturday, March 10, 2007
but he requested annual leave. Ms. Brown advised that appellant was off work on March 11,
2007 and used annual leave for March 12, 2007.
Appellant reported for work on
March 13, 2007.
By letter dated March 22, 2007, the employing establishment advised the Office that
appellant returned to work with restrictions on March 13, 2007. The employing establishment
informed the Office that appellant’s nonscheduled days when he returned to work were March 11
and 14, 2007, and that appellant was overpaid from March 10 through 17, 2007.
In a May 31, 2007 file memorandum, the Office determined that an overpayment
occurred because appellant returned to full-time employment on March 10, 2007. The Office
determined that the overpayment period was from March 10 to 17, 2007 and that appellant
continued to remain on the periodic rolls and received full compensation. The Office noted that
appellant received $811.30 minus the health and life insurance deductions taken by both the
Office and the employing establishment during this period and found that he received an
overpayment in the amount of $748.22. The Office noted that appellant did not return the
compensation check for the period February 18 through March 17, 2007, which he received after
he returned to full-time employment on March 10, 2007.
On May 31, 2007 the Office made a preliminary finding that an overpayment of $748.22
arose because appellant was paid compensation for temporary total disability after his return to
full-time employment on March 10, 2007. The Office determined that the overpayment period
was from March 10 to 17, 2007. The Office found that appellant was with fault in the creation of
the overpayment because he was made aware, by letter dated February 16, 2007, of the
conditions under which compensation for disability was paid and was advised to return any
compensation checks after his return to work. However, the Office found that appellant did not
1

On January 16, 2007 appellant underwent surgery for reconstruction of the right shoulder rotator cuff with
augmentation.

2

return the compensation check for the period February 18 through March 17, 2007, which was
received after appellant returned to full-time employment on March 10, 2007. Appellant was
further informed of his right to challenge the amount of the overpayment or request a waiver of
the overpayment. If appellant wished a waiver of the overpayment, he was specifically directed
to submit financial information by completing an overpayment recovery questionnaire.
No response was received from appellant regarding the Office’s preliminary
determination.
In a decision dated July 31, 2007, the Office finalized the overpayment in the amount of
$748.22. The Office found that appellant was paid compensation for total disability through
March 17, 2007 after he returned to full-time employment on March 10, 2007. The Office found
that appellant was with fault because he should have been aware that he was not entitled to the
check, as the period and the amount were printed on the benefits statement. The Office found
that appellant was made aware by letter dated February 16, 2007 that he must return any
compensation check after he returned to work. However, appellant did not return the
compensation check for the period February 18 to March 17, 2007 after he returned to full-time
employment on March 10, 2007. The Office determined that the amount of $488.76 would be
withheld from appellant’s compensation check for the intermittent period March 21 to
June 8, 2007. The Office informed appellant that a balance remained in the amount of $259.46
and requested that he forward that amount or contact the Office to arrange repayment.
LEGAL PRECEDENT -- ISSUE 1
The Federal Employees’ Compensation Act provides that the United States shall pay
compensation for the disability or death of an employee resulting from personal injury sustained
while in the performance of his duty.2 When an overpayment has been made to an individual
because of an error of fact or law, adjustment shall be made under regulations prescribed by the
Secretary of Labor by decreasing later payments to which the individual is entitled.3
Section 8116 of the Act4 defines the limitations on the right to receive compensation
benefits. This section of the Act provides that, while an employee is receiving compensation, he
may not receive salary, pay or remuneration of any type from the United States, except in limited
circumstances.5 The Office’s regulations state in pertinent part: compensation for wage loss due
to disability is available only for any periods during which an employee’s work-related medical
condition prevents him or her from earning the wages earned before the work-related injury.6

2

5 U.S.C. § 8102(a).

3

Id. at § 8129(a).

4

5 U.S.C. § 8101-8193.

5
6

5 U.S.C. § 8116(a).
20 C.F.R. § 10.500(a).

3

The Act specifically provides that an employee who uses sick or annual leave may not receive
compensation for any period covered by such leave.7
ANALYSIS -- ISSUE 1
The record establishes that an overpayment was created because appellant was employed
from March 13, 2007, while he remained on the periodic rolls and received compensation for
total disability. The Office determined that for the aforementioned time frame appellant received
$748.22 in compensation for total disability. As he returned to work and had no entitlement to
compensation for this period, the receipt of compensation for this time frame, caused an
overpayment of compensation to appellant. The Board will affirm the Office’s July 31, 2007
decision on the issue of fact of overpayment.

The Office’s overpayment worksheet shows that appellant received compensation for
total disability for the period March 10 to 17, 2007. In calculating the overpayment, the Office
determined that appellant had received an overpayment of compensation in the amount of
$811.30 for this period. The Office credited appellant for health and life insurance premiums
deducted during this period and concluded that the total amount of the overpayment was
$748.22. The Board also notes that appellant was scheduled to return to work on March 10,
2007; however, he requested annual leave. His decision to utilize annual leave on his return-towork date of March 10, 2007 does not entitle him to compensation since this would constitute a
dual payment of both annual leave and compensation for the dates that he utilized leave.8 The
Board finds that the Office properly calculated that appellant received a $748.22 overpayment of
compensation from March 10 to 17, 2007.
LEGAL PRECEDENT -- ISSUE 2
The Office may consider waiving an overpayment only if the individual to whom it was
made was not at fault in accepting or creating the overpayment. Each recipient of compensation
benefits is responsible for taking all reasonable measures to ensure that payments he or she
receives from the Office are proper. The recipient must show good faith and exercise a high
degree of care in reporting events which may affect entitlement to, or the amount of, benefits. A
recipient who has done any of the following will be found to be at fault with respect to creating
an overpayment: (1) Made an incorrect statement as to a material fact which he or she knew or
should have known to be incorrect; or (2) Failed to provide information which he or she knew or
should have known to be material; or (3) Accepted a payment which he or she knew or should
have known to be incorrect (this provision applies only to the overpaid individual).9
Whether or not the Office determines that an individual was at fault with respect to the
creation of an overpayment depends on the circumstances surrounding the overpayment. The
7

Vincent E. Washington, 42 ECAB 636) (1991); 5 U.S.C. § 8118(c).

8

See supra note 7.

9

20 C.F.R. § 10.433(a).

4

degree of care expected may vary with the complexity of those circumstances and the
individual’s capacity to realize that he or she is being overpaid.10
ANALYSIS -- ISSUE 2
The Office found that appellant was at fault in the creation of the overpayment based on
the third criterion above, that he accepted a payment which he knew or should have known to be
incorrect.11 The Office applied the third standard in determining that appellant was at fault in
creating the overpayment. In order for the Office to establish that appellant was at fault in
creating the overpayment, the Office must show that, at the time he received and accepted the
compensation checks in question, he knew or should have known that the payment was
incorrect.12
The Board finds that, at the time appellant received the compensation checks in question,
the record is unclear as to whether he knew or should have known that the payments were
incorrect. The record shows that appellant received a letter dated February 16, 2007, which
informed him that he must return any compensation checks after he returned to work. He was
also advised that his first compensation check would cover the period January 14 to
February 17, 2007. Appellant did not receive his first check until March 8, 2007. The Office
had to reissue this payment because he did not receive the check which was issued on
February 23, 2007. Although appellant subsequently received a check for the period February 18
to March 17, 2007, after he returned to work, the record is unclear as to when he received or
accepted the check. The Board notes that this is an important factor in determining whether
appellant was aware that the payment he accepted was incorrect.13 Furthermore, appellant was
entitled to a majority of the period from February 18 to March 10, 2007.14 The record does not
contain a copy of the specific compensation check that he received for this period from
February 18 to March 17, 2007. The Board finds that it is impossible to ascertain whether
appellant knew, or should have known that the payment was incorrect at the time he received the
check in question. There is also no evidence in the record that any letter or other information
accompanied the check which would have reasonably put appellant on notice that he had
received an incorrect payment. As noted above, in determining whether an individual is without
10

20 C.F.R. § 10.433(b).

11

The Board notes that the Office also found that appellant failed to provide information which she knew or
should have known to be material under the second criterion. However, as the Office met its burden of proof to
establish that appellant was at fault under the third standard, the second standard does not need to be addressed.
12

Robin O. Porter, 40 ECAB 421 (1989).

13

See Claude T. Green, 42 ECAB 274 (1990) (where the Board found that the lapse of time between the return to
work and the continued receipt of compensation is to be considered in determining whether a claimant is at fault in
creating an overpayment).
14

See Robin O. Porter, supra note 12; see also Michael R. Nixon, 40 ECAB 398 (1988); Marlene R. Pavlo, 38
ECAB 716 (1987) (where the Board found that appellant was without fault where the record contained no evidence
indicating that she was apprised by the Office, as of the time she received the compensation check, of the specific
period the check covered so as to put her on notice that she was being paid incorrectly for a period of time during
which she worked).

5

fault, the Office must consider an individual’s understanding of the obligation to return payments
which were not due. There is insufficient evidence to establish that appellant knew or should
have known that the payment was not due. There is no other evidence of record which put
appellant on notice that the compensation check was for a period of time to which he was not
entitled to compensation. For this reason, the Office has not met its burden of proof in
establishing that he was at fault.
CONCLUSION
The Board finds that the Office properly determined that appellant received an
overpayment. However, the July 31, 2007 decision is set aside as to the finding of fault for the
overpayment of compensation paid for the period February 18 to March 17, 2007. The case is
remanded to the Office for a determination on the issue of whether appellant is entitled to waiver
of the overpayment.
ORDER
IT IS HEREBY ORDERED THAT the July 31, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed, in part and set aside in part.
Issued: March 14, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

